Detailed Action

Information Disclosure Statement

The information disclosure statement filed on December 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

The applicant failed to provide English translation for the office action of Chinese application CN-2017/80069771.8.
 
Objections

Claim(s) 1-15 and 19-23 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 1 “Apparatus for use”. The limitation of “apparatus” must be preceded by the word “an” because it is singular and it the first time it is introduced. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2-15 and 19-23, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 21, the claim recites in line 1 “wherein solid state sensors include”. The limitation of solid state sensors was already defined in claim 1. Therefore, the limitation must be preceded by the word “the”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted lines 5-6 of the claim in the following way in order to advance prosecution: “wherein the two or more solid state sensors include”.
Also, Claim 21 is reciting a list of items. The last item of the list must be preceded by the word “and” “or” or “and/or”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 23, the word “localization” is misspelled. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 and 19-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 4 “along the length of the data cable”. The word “the” in front of the limitation(s) “length of the data cable” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “along [[the]] a length of the data cable”.
Also, the claim recites in lines 5-6 “to chemical properties of the fluid surrounding the sensor over”. The word “the” in front of the limitation(s) “fluid surrounding the sensor” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim defines fluid within a region of material, but it does not define that the fluid surrounds the sensors. For this reason, the limitation(s) lack of antecedent basis. Also, the claim defines a plurality of sensors, and it is unclear to which of the plurality of sensors the limitations of lines 5-6 are referring. For the reasons provided above, the claim is indefinite. The examiner has interpreted lines 5-6 of the claim in the following way in order to advance prosecution: “to chemical properties of [[the]] fluid surrounding the sensors over”.

In regards to claim(s) 2-15 and 19-23, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 4, the claim recites in line 5 “the concentrations, molarities, potentials or partial pressures of chemical species of interest”. The word “the” in front of the limitation(s) “concentrations, molarities, potentials or partial pressures of chemical species of interest” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] concentrations, molarities, potentials or partial pressures of chemical species of interest”.
Furthermore, the claim recites in line 6 “to the hub”. Claim 1 defines one or more hubs. It is unclear to which of the one or more hubs the limitation of line 6 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the one or more hubs”.
Also, the claim recites in line 3 “the chemical properties including”. Claim 1 defined chemical properties, and claim 4 also defined chemical properties in line 2. It is unclear if the limitation in line 3 is referring to the properties of claim 1 or the properties of line 2 of claim 4. For this reason, the claim is indefinite.
 
In regards to claim 5, the claim has the same issues described in the rejection of claim 4 above, For this reason, the claim is indefinite.

In regards to claim 7, the claim recites in line 1 “the reference electrode”. Claim 6 defines one or more reference electrodes. It is unclear to which of the one or more reference electrodes the limitation of line 1 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the one or more reference electrodes”.

In regards to claim 8, the claim recites in line 1 “the one or more sensors”. Claim 1 defines two or more solid-state sensors. It is unclear to which of the two or more solid-state sensors the limitation of line 1 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the two or more sensors solid-state sensors”.

In regards to claim(s) 9 and 10, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 9, the claim recites in line 1 “the one or more sensors”. Claim 1 defines two or more solid-state sensors. It is unclear to which of the two or more solid-state sensors the limitation of line 1 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the two or more sensors solid-state sensors”.

In regards to claim 10, the claim recites in line 1 “the one or more sensors”. Claim 1 defines two or more solid-state sensors. It is unclear to which of the two or more solid-state sensors the limitation of line 1 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the two or more sensors solid-state sensors”.

In regards to claim 12, the claim recites in lines 1-2 “the two-dimensional spatial arrangement”. The word “the” in front of the limitation(s) “two-dimensional spatial arrangement” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that claim 12 is dependent on claim 11 in order to advance prosecution.

In regards to claim 20, the claim recites in line 4 “to the hub”. Claim 1 defines one or more hubs. It is unclear to which of the one or more hubs the limitation of line 4 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the one or more hubs”.

In regards to claim 21, the claim recites in lines 2-4 “amperometric sensors, such as dissolved oxygen and sulphide sensors, spectroscopic techniques, such as Fourier transform infrared (FTIR) spectroscopy”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner has interpreted the claim in the following way in order to advance prosecution: “amperometric sensors, and/or spectroscopic techniques

In regards to claim 22, the claim recites in line 5 “to the hub”. Claim 1 defines one or more hubs. It is unclear to which of the one or more hubs the limitation of line 5 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the one or more hubs”.

In regards to claim 23, the claim recites in line 1 “the output data”. The word “the” in front of the limitation(s) “output data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that claim 23 is dependent of claim 22 in order to advance prosecution.

In regards to claim 24, lines 4 and 5 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 25, lines 4-6 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 26, lines 5-7 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.
Also, the claim recites in line 11 “using the sensor data” and in line 12 “based on the sensor data”. The claim previously defines sensor data relating to the chemical properties of the fluid and sensor data relating to the leach process. It is unclear if the limitations of lines 11 and 12 are referring to the data relating to chemical properties or to the data relating to the leach process. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 11 “using the sensor data relating to the leach process” and in line 12 “based on the sensor data relating to the leach process”.

In regards to claim(s) 27, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 6.

In regards to claim 27, the claim recites in line 1 “the sensor string is”. Claim 26 defines one or more sensor strings. It is unclear to which of the one or more sensor strings the limitation of line 1 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the one or more sensor strings [[is]] are”.

In regards to claim 28, lines 5-13 of the claim have the same issues described in the rejections of claim 1 and 26 above. For this reason, the claim is indefinite.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8, 15, 19-21 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US-8,986,423) in view of Bjorneklett et al. (WO-2014/039003) and Peat et al. (US-2003/0089623).

In regards to claim 1, Lang teaches an apparatus for use in acquiring data from fluid within a region of material in a heap leaching application [fig. 1.1, col. 2 L. 31-43]. Furthermore, Lang teaches that the apparatus comprises a wireline tool provided in a region of material to be analyzed and comprising a sensor [col. 6 L. 19-31]. Lang teaches that the sensor is adapted to periodically adapted to acquire sensor data relating to chemical properties of fluid surrounding the sensor [col. 4 L. 23-60, col. L. 25-31, col. 7 L. 5-7, col. 13 L. 41-43]. Lang also teaches that the sensor is adapted to transmit sensor data periodically via the wireline to one or more hubs [col. 7 L. 5-7, col. 8 L. 15-20, col. 9 L. 62-67, col. 10 L. 1-4]. This teaching means the sensor is adapted to acquire data over a predetermined period of time and to transmit the sensor data via the data cable to one or more hubs.  

Lang does not teach that the wireline tool is a sensor string including a data cable and two or more solid state sensors.
On the other hand, Bjorneklett teaches that that wireline sensor tools used to monitor a leach process can comprises one or more sensor strings each comprising a data cable and two or more sensors positioned along a length of the data cable [fig. 1, pg. 2 L. 15-20 and L. 29-33, pg. 3 L. 7-11, pg. 4 L. 1-4]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bjorneklett’s teachings of including a plurality of sensor in the data able of the wireline tool in the apparatus taught by Lang because it will permit to measure a plurality of parameters at different locations with a single wireline tool.
The combination of Lang and Bjorneklett teaches that the two or more sensors of the one or more sensor string are adapted to acquire data relating to chemical properties of the fluid [see Lang col. 4 L. 23-60, col. L. 25-31, see Bjorneklett pg. 4 L. 1-4]. However, the combination does not teach that the sensors are solid state sensors.
On the other hand, Peat teaches that solid state sensors can be used to measure desired chemical parameters [abstract L. 1-3 and L. 17-18, par. 0011 L. 1-8].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Peat’s teachings of using solid state sensors to monitor the chemical parameters in the apparatus taught by the combination because solid state sensors will provide accurate measurements of the desired chemical properties of the fluid.

In regards to claim 2, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that a variety of chemical parameters can be sensed by the two or more solid state sensors [see Lang col. 4 table 1, see Bjorneklett pg. 4 L. 1-4, see Peat par. 0011 L. 1-8]. Furthermore, the combination teaches that the sensors can comprise a glass electrode (ion selective electrode/potentiometric sensor) [see Peat par. 0011 L. 1-8].

In regards to claim 3, the combination of Lang, Bjorneklett and Peat, as applied in claim 2 above, further teaches that the potentiometric sensor is an ion-selective electrode [see Peat par. 0011 L. 1-8].

In regards to claim 4, the combination of Lang, Bjorneklett and Peat, as applied in claim 2 above, further teaches that the two or more solid-state sensors are adapted to provide an output data or data representative of chemical properties of the fluid surrounding the sensor, the chemical properties including one or more of oxidation/reduction potential (ORP), dissolved Oxygen, or other observable physical or chemical phenomena to transmit an output data to the one or more hubs [see Lang col. 4 table 1, col. 6 L. 44-49, col. 7 L. 5-7].

In regards to claim 6, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the apparatus include one or more reference electrodes [see Peat par. 0011 L. 1-4].

In regards to claim 7, the combination of Lang, Bjorneklett and Peat, as applied in claim 6 above, further teaches that the reference electrode is a solid-state reference electrode [see Peat par. 0011 L. 5-8].

In regards to claim 8, the combination of Lang, Bjorneklett and Peat, as applied in claim 6 above, further teaches that the two or more solid state sensors are associated with a solid state reference electrode [see Peat par. 0011 L. 5-8].

In regards to claim 15, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that two or more sensor strings are provided in a first plane [see Bjorneklett fig. 1].

In regards to claim 19, the combination of Lang, Bjorneklett and Peat, as applied in claim 15 above, further teaches that the two or more sensor strings are substantially parallel to each other [see Bjorneklett pg. 3 L. 31-33].  

In regards to claim 20, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the two or more solid-state sensors are adapted to further provide an output data or data representative of humidity, electrical conductivity, temperature, or other observable physical phenomena to transmit an output data to the one or more hubs [see Lang col. 4 table 1].  

In regards to claim 21, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the two or more solid-state sensors include ion-selective electrodes [see Peat par. 0011 L. 1-4].

In regards to claim 24, the combination of Lang, Bjorneklett and Peat, as shown in the rejection of claim 1 above, teaches an apparatus performing the claimed functions. Therefore, the combination also teaches the method.

In regards to claim 25, the combination of Lang, Bjorneklett and Peat, as shown in the rejection of claim 1 above, teaches the claimed one or more sensor strings performing the claimed functions. Furthermore, the combination teaches that the sensors can be placed in the collection path/trench where the material is analyzed [see Lang col. 1 L. 8-14, col. 2 L. 38-43]. This teaching means that a trench is dug and the one or more sensor string are provided in the trench. 

In regards to claim 26, the combination of Lang, Bjorneklett and Peat, as shown in the rejection of claim 1 above, teaches the claimed one or more sensor strings performing the claimed functions. Furthermore, the combination teaches that the method comprises a step of forming a leachable region having one or more layers and a step of providing the one or more sensors strings within the one or more layers [see Lang fig. 1, col. 2 L. 31-52]. Also, the combination teaches that the method comprises a step of modeling the leach process using the sensor data relating to the leach process and a step adjusting the leach process based on the sensor data relating to the leach process [fig. 1, col. 2 L. 31-52].  

In regards to claim 27, the combination of Lang, Bjorneklett and Peat, as applied in claim 26 above, further teaches that the sensor string is provided between the one or more layers/dumps [see fig. 1, col. 2 L. 38-43].  

In regards to claim 28, the combination of Lang, Bjorneklett and Peat, as shown in the rejection of claim 26 above, teaches a method performing the claimed function of the system. Therefore, the combination also teaches the system. Furthermore, the combination teaches that the modelling and the adjusting are performed by a computer processor [see Lang col. 8 L. 8-10, col. 9 L. 29-33, col. 18 L. 14-26].

Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US-8,986,423) in view of Bjorneklett et al. (WO-2014/039003) and Peat et al. (US-2003/0089623) as applied to claim 1 above, and further in view of Shoaib et al. (US-10,057,383).

In regards to claim 5, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the two or more solid-state sensors are adapted to provide an output data representing chemical properties of the fluid including one or more of oxidation/reduction potential (ORP), dissolved Oxygen, or other observable physical or chemical phenomena to transmit an output data to the one or more hubs [see Lang col. 4 table 1, col. 6 L. 44-49, col. 7 L. 5-7].
However, the combination does not teach that the output data represents changes over a predetermined time period.  
On the other hand, Shoaib teaches that sensors can be configured to transmit changes of a measured parameter over a predetermined period of time instead of transmitting all the measured data [col. 8 L. 22-27]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shoaib’s teachings of changes of a measured parameter over a predetermined period of time in the apparatus taught by the combination because it will the system to reduce the amount of data representing chemical parameters of the fluid that is transmitted by the sensors by only transmitting the changes that occur over a predetermined period of time.

In regards to claim 22, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the two or more solid-state sensors are adapted to provide an output data representing one or more of humidity, electrical conductivity, temperature, or other observable physical phenomena to transmit an output data to the one or more hubs [see Lang col. 4 table 1].  
However, the combination does not teach that the output data represents changes over a predetermined time period.  
On the other hand, Shoaib teaches that sensors can be configured to transmit changes of a measured parameter over a predetermined period of time instead of transmitting all the measured data [col. 8 L. 22-27]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shoaib’s teachings of changes of a measured parameter over a predetermined period of time in the apparatus taught by the combination because it will the system to reduce the amount of data representing physical phenomena that is transmitted by the sensors by only transmitting the changes that occur over a predetermined period of time.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US-8,986,423) in view of Bjorneklett et al. (WO-2014/039003) and Peat et al. (US-2003/0089623) as applied to claim 1 above, and further in view of Aichriedler (US-10,079,650).

In regards to claim 9, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the two or more solid-state sensors acquire sensor data relating to chemical properties [see Lang col. 4 table 1, see Peat par. 0011 L. 1-4]. However, the combination does not teach that the two or more solid-state sensors acquire sensor data simultaneously.  
On the other hand, Aichriedler teaches that sensors coupled to a cable can acquire sensor data simultaneously [col. 8 L. 17-23]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Aichriedler’s teachings of acquiring data simultaneously with the two or more sensors in the apparatus taught by the combination because it will permit the apparatus to obtain chemical properties of the fluid at difference spatial locations at the same time.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US-8,986,423) in view of Bjorneklett et al. (WO-2014/039003) and Peat et al. (US-2003/0089623) as applied to claim 1 above, and further in view of Mitsubayashi et al. (US-11,252,305).

In regards to claim 10, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, further teaches that the two or more solid-state sensors acquire sensor data relating to chemical properties [see Lang col. 4 table 1, see Peat par. 0011 L. 1-4]. However, the combination does not teach that the two or more solid-state sensors acquire sensor data by the way of time-division multiplexing.  
On the other hand, Mitsubayashi teaches that sensors coupled to a cable can acquire sensor data by way of time-division multiplexing [col. 4 L. 53-67, col. 5 L. 1-10]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mitsubayashi’s teachings of acquiring data with the two or more sensors by the way of time division multiplexing in the apparatus taught by the combination because time division multiplexing is easy to implement and it will permit to transmit the sensor data of the two or more sensor without collisions.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US-8,986,423) in view of Bjorneklett et al. (WO-2014/039003) and Peat et al. (US-2003/0089623) as applied to claim 1 above, and further in view of Botto et al. (WO-2013/155075).

In regards to claim 11, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, does not teach that the one or more sensor strings are provided in a two- dimensional spatial arrangement.  
On the other hand, Botto teaches that sensor strings can be provided in a two-dimensional spatial arrangement [par. 0022, par. 0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Botto’s teachings of disposing the sensor strings in a two dimensional arrangement in the apparatus taught by the combination because it will permit the apparatus to obtain chemical properties of the fluid at difference spatial locations.

In regards to claim 12, the combination of Lang, Bjorneklett, Peat and Botto, as applied in claim 11 above, further teaches that the two-dimensional spatial arrangement is an array [see Botto par. 0022, par. 0042]. 

In regards to claims 13 and 14, the combination of Lang, Bjorneklett and Peat, as applied in claim 1 above, does not teach that the one or more sensor strings are provided in a three-dimensional spatial arrangement.  
On the other hand, Botto teaches that sensor strings can be provided in a three-dimensional spatial arrangement such as in helicoidal/helix patterns [par. 0021 L. 6-8, par. 0022, par. 0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Botto’s teachings of disposing the sensor strings in a three dimensional arrangement in the apparatus taught by the combination because it will permit the apparatus to obtain chemical properties of the fluid at difference spatial locations.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US-8,986,423) in view of Bjorneklett et al. (WO-2014/039003), Peat et al. (US-2003/0089623) and Shoaib et al. (US-10,057,383) as applied to claim 22 above, and further in view of Koons et al. (US-10,055,903) and Graczyk et al. (US-9,330,287).

In regards to claim 23, the combination of Lang, Bjorneklett, Peat and Shoaib, as applied in claim 22 above, does not teach that the output data further includes sensor location ID, unique sensor ID, time stamp and date stamp and localization coordinates. 
On the other hand, Koons teaches that sensor output data can comprise a unique sensor ID, a time stamp, a date stamp and localization coordinates in addition to the measurement captured by the sensor [col. 10 L. 22-45].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Koons’s teachings including sensor id, timestamps and localization coordinates in the output data in the apparatus taught by the combination because it will permit the system to know which sensor captured the data and when and where the data was captured.
The combination of Lang, Bjorneklett, Peat and Koons does not teach that the output data includes a sensor location ID.
On the other hand, Graczyk teaches that a location ID can be included in the output data in addition to the location data [col. 8 L. 27-32].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Graczyk’s teachings of including a location ID in the output data in the apparatus taught by the combination because it will permit the system to know the area where the sensor is located based on an identifier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685